DELAWARE GROUP® FOUNDATION FUNDS Delaware Foundation® Growth Allocation Fund Delaware Foundation Moderate Allocation Fund Delaware Foundation Conservative Allocation Fund (each a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Class A, Class B, Class C, Class R, and Institutional Class Statutory Prospectus dated January 28, 2014 The following information is added to the Funds’ prospectus in the “Fund summaries” section for Delaware Foundation Growth Allocation, Delaware Foundation Moderate Allocation and Delaware Foundation Conservative Allocation Funds under “Who manages the Fund? – Investment manager”: Sub-advisor Effective May 1, 2014, Jackson Square Partners, LLC (JSP) is serving as sub-advisor to the Fund under an interim sub-advisory agreement between Delaware Management Company and JSP, pending shareholder approval of a final sub-advisory agreement between the parties. Portfolio managers Title with JSP Start date on the Fund Jeffrey S. Van Harte, CFA Chairman, Chief Investment Officer May 2014 Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst May 2014 Christopher M. Ericksen, CFA Portfolio Manager, Equity Analyst May 2014 Daniel J. Prislin, CFA Portfolio Manager, Equity Analyst May 2014 The following is added to the Funds’ statutory prospectus after the last paragraph in the section entitled “Who manages the Funds – Investment manager”: Sub-advisor Effective May 1, 2014, Jackson Square Partners, LLC (JSP), located at 101 California Street, Suite 3750, San Francisco, CA 94111, is serving as sub-advisor to the Fund under an interim sub-advisory agreement between Delaware Management Company and JSP, pending shareholder approval of a final sub-advisory agreement between the parties. JSP, a Delaware limited liability company, is a joint venture between Delaware Investments Advisers Partner, Inc., an affiliate of the Manager, and California Street Partners, LLC, a Delaware limited liability company. As sub-advisor, JSP is responsible for day-to-day management of the Fund’s assets. Although JSP serves as sub-advisor, the Manager has ultimate responsibility for all investment advisory services with JSP. The following are added to the section in the Funds’ statutory prospectus entitled “Who manages the Fund – Portfolio managers”: Jeffrey S. Van Harte, CFA, Chairman, Chief Investment Officer – Jackson Square Partners, LLC Jeffrey S. Van Harte became a member of Jackson Square Partners, at its inception in May 2014 as chairman and chief investment officer. Jackson Square Partners manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining Delaware Investments in April 2005 as chief investment officer of the firm’s Focus Growth Equity team, he was a principal and executive vice president at Transamerica Investment Management. Van Harte has been managing portfolios and separate accounts for 30 years. Before becoming a portfolio manager, Van Harte was a securities analyst and trader for Transamerica Investment Services, which he joined in 1980. Van Harte received his bachelor’s degree in finance from California State University at Fullerton. Christopher J. Bonavico, CFA, Portfolio Manager, Equity Analyst – Jackson Square Partners, LLC Christopher J. Bonavico became a member of Jackson Square Partners, at its inception in May 2014 as a portfolio manager and equity analyst. Jackson Square Partners manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining Delaware Investments in April 2005 as a senior portfolio manager on the firm’s Focus Growth Equity team, he was a principal and portfolio manager at Transamerica Investment Management, where he managed sub-advised funds and institutional separate accounts. Before joining Transamerica in 1993, he was a research analyst for Salomon Brothers. Bonavico received his bachelor’s degree in economics from the University of Delaware. Christopher M. Ericksen, CFA, Portfolio Manager, Equity Analyst – Jackson Square Partners, LLC Christopher M. Ericksen became a member of Jackson Square Partners, at its inception in May 2014 as a portfolio manager and equity analyst. Jackson Square Partners manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joiningDelaware Investments in April 2005 as a portfolio manager on the firm’s Focus Growth Equity team, he was a portfolio manager at Transamerica Investment Management, where he also managed institutional separate accounts. Before joining Transamerica in 2004, he was a vice president at Goldman Sachs. During his 10 years there, he worked in investment banking as well as investment management. Ericksen received his bachelor’s degree from Carnegie Mellon University, with majors in industrial management, economics, and political science. Daniel J. Prislin, CFA, Portfolio Manager, Equity Analyst – Jackson Square Partners, LLC Daniel J. Prislin became a member of Jackson Square Partners, at its inception in May 2014 as a portfolio manager and equity analyst. Jackson Square Partners manages large-cap growth, smid-cap growth, all-cap growth, and global growth portfolios. Prior to joining Delaware Investments in April 2005 as a senior portfolio manager on the firm’s Focus Growth Equity team, he was a principal and portfolio manager at Transamerica Investment Management, where he also managed sub-advised funds and institutional separate accounts. Prior to joining Transamerica in 1998, he was a portfolio manager with The Franklin Templeton Group. Prislin received an MBA and bachelor’s degree in business administration from the University of California at Berkeley. Investments in the Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated May 5, 2014.
